Citation Nr: 0638371	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cataract of the 
right eye, secondary to service-connected traumatic cataract 
of the left eye.

2.  Entitlement to an increased rating for traumatic cataract 
of the left eye, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1961 to August 
1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a February 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  The veteran subsequently requested a hearing before 
an RO hearing officer in lieu of the hearing before a 
Veterans Law Judge.  The hearing was held in December 2003 
and a transcript of the hearing is of record. 


FINDINGS OF FACT

1.  Cataract of the right eye is not shown to be 
etiologically related to active service; nor was it 
proximately caused by, or is the result of, traumatic 
cataract of the left eye. 

2. The service-connected traumatic cataract of the left eye 
is manifested by no light perception.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cataract of the 
right eye are not met. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2006).

2.  The criteria for a disability rating in excess of 30 
percent for traumatic cataract of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.84a, Diagnostic Codes 6009- 6077 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a VCAA letter 
dated in February 2001 provided the veteran with adequate 
notice as to the evidence needed to substantiate his claims 
for service connection and for an increased rating and the 
evidence not of record that is necessary.  This letter 
further advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
February 2001 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  VA has taken all appropriate action to develop 
the veteran's claim for service connection for left ear 
hearing loss.  He was notified and aware of the avenues 
through which he might obtain evidence to substantiate his 
claim, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Board also 
notes that in this case the veteran was provided notice of 
the VCAA prior to the initial unfavorable RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In a March 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
a disability rating and an effective date pertaining to his 
claims on appeal.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone VA examinations.  The Board finds 
that the examination reports, along with the veteran's 
treatment records, provide sufficient findings upon which to 
adjudicate the claims.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of a right eye disorder.  
The records show that the veteran injured his left eye which 
resulted in traumatic cataract with blindness.  

The RO originally granted service connection for traumatic 
cataract of the left eye in November 1963, assigning a 30 
percent evaluation.  By an April 1965 rating decision, the 
veteran was awarded special monthly compensation for the left 
eye based on the loss of use of that eye.  

The veteran filed an increased rating claim for traumatic 
cataract of the left eye in July 2000.

On VA examination in December 2000, the left eye showed a 
corrected near and far vision to be worse than 20/400.  
Examination of the right eye showed corrected near visual 
acuity to be 20/0 and corrected far vision to be 20/25.  The 
veteran was diagnosed with traumatic cataract and traumatic 
corneal scar of the left eye and cataract of the right eye.  
The examiner stated that the veteran's current right eye 
condition was not related to or caused the left eye 
condition.  

In a May 2001 memorandum, a VA physician stated that the 
veteran was undergoing six weeks of daily radiation treatment 
following extensive surgery to his nose for squamous cell 
carcinoma and as a result, his right eye might become weaker.

In an April 2002 VA ophthalmology clinic record, the 
veteran's visual acuity was recorded as 20/40 in the right 
eye with no light perception in the left eye.

The veteran testified at a December 2003 RO hearing that he 
often felt as if he had sand in his left eye and that he did 
not have any vision in that eye.  With regard to the right 
eye, he stated that he first developed problems with the eye 
about two or three years ago.   

On VA examination in November 2005, corrected visual acuity 
of the right eye was recorded as 20/40 and there was no light 
perception in the left eye.  Keratoconus was not present.  
The eyebrows, eyelids and eyelashes were intact and within 
normal limits.  Muscle balance was full.  The pupil was equal 
and reactive to light and accommodation.  The diagnoses 
included traumatic cataract of the left eye with no light 
perception vision and mild cataract of the right eye.     

Analysis

Right Eye 

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition to the law and regulations relating to service 
connection on direct incurrence, disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found where 
a service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service-connected disorder).  Id; Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The evidence shows that that the veteran has a current 
diagnosis of cataract of the right eye.  There is, however, 
no indication in the service medical records of any abnormal 
findings attributed to the right eye.  There is no medical 
documentation of cataract of the right eye for many years 
after service.  Furthermore, the May 2001 VA physician's 
statement that radiation treatment around the veteran's nose 
could further weaken his right eye does not support his 
claim.  The physician's statement does not link the veteran's 
right eye disability to service or any incident of service.  
Thus, the preponderance of the competent evidence is against 
the claim for service connection for cataract of the right 
eye on a direct incurrence basis.

The evidence does not support the veteran's claim on a 
secondary basis as well.   The VA examiner in December 2000 
concluded that the veteran's traumatic cataract of the left 
eye did not cause or aggravate his cataract of the right eye.  
There is no competent evidence of record to refute this 
finding.  Accordingly, the Board finds that cataract of the 
right eye is not proximately due to or the result of the 
veteran's service-connected traumatic cataract of the left 
eye.  That is, the preponderance of the medical evidence 
shows that the veteran's traumatic cataract of the left eye 
did not cause or aggravate his cataract of the right eye.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions. Espiritu v. 
Derwinski,
2 Vet. App. 492, 494-95 (1992).  The medical evidence of 
record is of greater probative weight and these records do 
not show that the veteran suffers from cataract of the right 
eye on a direct basis or secondary to service-connected 
traumatic cataract of the left eye.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for cataract of the right 
eye.  See 38 U.S.C.A. § 5107(b); see also, generally, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Left Eye

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Postoperative traumatic cataracts are rated based on 
impairment of vision and aphakia. 38 C.F.R. § 4.84a; 
Diagnostic Code 6027.  

Blindness in one eye, having light perception only, will be 
rated as 30 percent disabling where loss of vision in the 
other eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic 
Code 6070.  A higher evaluation, 40 percent, would require 
that the loss of vision in the other eye be 20/50.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6069.  A higher evaluation could 
also be assigned if there was anatomical loss of the service- 
connected eye.  38 C.F.R. § 4.84a, Diagnostic Code 6066.  A 
40 percent rating is warranted only if there is an anatomical 
loss of the eye and visual acuity in the other eye is 20/40 
or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066.

A 30 percent evaluation is provided for either bilateral or 
unilateral aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6029.  
The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
38 C.F.R. § 4.84a, Diagnostic Code 6029 (Note). 

Here, only the veteran's left eye disability is service-
connected.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye 
will be considered to be normal (20/40 or better) unless 
there is blindness in that eye. 38 U.S.C.A. § 1160(a)(1); 38 
C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6070 (2002); Villano 
v. Brown, 10 Vet. App. 248, 250 (1997). Generally, rating of 
vision is based on the best distant vision attainable with 
correction by glasses.  See 38 C.F.R. § 4.75.

The veteran has been assigned a 30 percent evaluation for 
cataract, traumatic, with  blindness of the left eye for 
impaired vision under Diagnostic Code 6070.  This eye would 
be rated on the basis of its visual acuity without 
correction, which was total blindness.  The veteran's 
disability best approximates the rating criteria under 
Diagnostic Codes 6070 which provides a 30 percent disability 
rating for total blindness in one eye with only light 
perception given the normal vision of the nonservice-
connected right eye.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6070.

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the service-connected left 
eye, and no blindness in his nonservice-connected right eye.  
Neither eye has been enucleated, and there is no evidence of 
cosmetic defect.  As the veteran clearly retains both eyes, 
the provisions of Diagnostic Code 6066 are not for 
application.

A rating in excess of 30 percent is not available under 
Diagnostic Code 6029 for aphakia. Furthermore, Diagnostic 
Code 6029 specifically prohibits combining the 30 percent 
rating for aphakia with any other rating for impaired vision.

The Board notes that the veteran also receives special 
monthly compensation under the provisions of 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a) for loss of use or blindness 
of one eye.  No higher award of special monthly compensation 
is provided absent visual restriction in the other eye.

Thus, the veteran is receiving the highest disability rating 
provided by law for the absence of vision in one eye. 
Therefore, the Board finds that, under the above-cited 
criteria, the preponderance of the evidence is against a 
rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.84a, DC 6009- 6077.

Furthermore, referral for consideration of extraschedular 
ratings is not warranted because exceptional circumstances 
have not been demonstrated. See 38 C.F.R. § 3.321(b)(2003). 
The veteran's service-connected left eye disability has not 
caused frequent hospitalizations or marked interference with 
employment beyond that contemplated by the rating assigned.


ORDER

Service connection for cataract of the right eye, to include 
as secondary to service-connected traumatic cataract of the 
left eye, is denied.

Entitlement to an increased rating for traumatic cataract of 
the left eye, currently rated as 30 percent disabling, is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


